Two days after the rendition of the judgment the defendant, upon affidavit and notice to the plaintiff, moved the justice who rendered the judgment to set aside said judgment on the ground that there had been no service of the summons. On the hearing of said motion the justice refused to set aside the judgment, and the defendant appealed to the Superior Court, at the November Term, 1892, of WAYNE, Bryan, J., *Page 166 
reversed the decision of the justice and set aside the judgment on the ground that there had been no service of the summons on the defendant, and rendered judgment against the plaintiff for costs. From which judgment and rulings the plaintiff appealed to the Supreme Court.
No copy of the summons having been delivered to the officer of the defendant corporation upon whom the constable attempted to make service of that process, no proper service was made, for The Code, sec. 217 provides that service of a summons on a corporation must be by delivering a copy, and by section 840 (Rule 15) this applies to the service of process issued from justice's courts.
AFFIRMED.
(191)